ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 9 March 2021 for the application filed 22 August 2018 which claims priority to PRO 62/551,536 filed 29 August 2017.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement between species I-IV, as set forth in the Office action mailed on 14 September 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species I-IV is withdrawn.  Claims 7-9, 14 and 17, directed to previously non-elected species are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
The application has been amended as agreed to by applicant’s representative during the interview conducted 15 March 2021 as follows: 
Claim 17: line 2, replace “position” with “positioned”.
Response to Arguments
Applicant’s arguments, see pages 5-9, filed 9 March 2021, with respect to claims 1-9, 11-15 and 17 have been fully considered and are persuasive in view of the amendments presented.  The previous rejections of claims 1-9, 11-15 and 17 have been withdrawn. 
Allowable Subject Matter
Claims 1-9, 11-15 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “a tilt mechanism being controllable by the processing system, the tilt mechanism being disposed in the body, wherein the tilt mechanism including a mass, a motor and a shaft, the mass being coupled to the motor by the shaft and being coupled to the body at a pivot point, wherein the processing system being configured to rotate the motor to position the mass at a desired location, and wherein the mass is pivoted to change a center of gravity of the body to tilt the body together with the propeller coupled to the body at a desired angle relative to a center of gravity of the aerial system” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 1 is neither anticipated nor made obvious by the prior art of record.  Claims 2-9, 11-15 and 17 depend from claim 1 and are therefore also found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        
	
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        3/24/2021